Case 2:19-cv-11334-AJT-APP ECF No. 46 filed 10/09/20        PageID.415    Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


RICHARD SOLDAN,
                                                  Case No. 19-11334
              Plaintiff,
                                                  SENIOR U. S. DISTRICT JUDGE
                  v.                              ARTHUR J. TARNOW

WILLIAM ROBINSON, ET AL.,                         U.S. MAGISTRATE JUDGE
                                                  ANTHONY P. PATTI
             Defendants.



                                       /

      ORDER ADOPTING REPORT AND RECOMMENDATIONS [41]; DENYING
        DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT [21] [26]

      On May 3, 2019, pro se Plaintiff Richard Soldan filed this prisoner civil rights

action pursuant to 42 U.S.C. § 1983 against Defendants William R. Robinson,

Robert A. Warner, James B. Robertson, and Michigan Department of Corrections

(MDOC). On November 18 and December 4, 2019, Defendants filed Motions for

Summary Judgment [21] [26]. Plaintiff filed a Response [30] on January 21, 2020.

Defendants filed a Reply [32] on February 14, 2020. On July 9, 2020, the Magistrate

Judge issued a Report and Recommendation (“R&R”) [41] recommending that the

Court deny Defendants’ Motions for Summary Judgment [21] [26]. Neither party

                                    Page 1 of 2
Case 2:19-cv-11334-AJT-APP ECF No. 46 filed 10/09/20     PageID.416    Page 2 of 2




having filed an objection to the R&R and the Court having reviewed the record, the

R&R [41] is hereby ADOPTED and entered as the findings and conclusions of the

Court.

         Accordingly,

         IT IS ORDERED that Defendants’ Motions for Summary Judgment [21]

[26] are DENIED.


                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
Dated: October 9, 2020               Senior United States District Judge




                                   Page 2 of 2
